Citation Nr: 0333099	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  96-11 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
rheumatic fever with coronary artery disease.

2.  Entitlement to a temporary total evaluation for 
convalescence for left heart catheterization on April 28, 
1997, under 38 C.F.R. § 4.30.  

3.  Entitlement to a temporary total evaluation for 
convalescence for left heart catheterization on January 29, 
1998, under 38 C.F.R. § 4.30.

4.  Entitlement to a temporary total evaluation for 
convalescence for left heart catheterization and selective 
coronary angiography on February 2, 1998, under 38 C.F.R. 
§ 4.30.

5.  Entitlement to a temporary total evaluation for 
convalescence for a right carotid endarterectomy on November 
2, 1998, under 38 C.F.R. § 4.30.

6.  Entitlement to a temporary total evaluation for 
convalescence for left carotid endarterectomy on December 14, 
1998, under 38 C.F.R. § 4.30.

7.  Entitlement to a temporary total evaluation for 
convalescence for left heart catheterization on April 20, 
1999, under 38 C.F.R. § 4.30.

8.  Entitlement to a temporary total evaluation for 
convalescence for left carotid patch angioplasty on August 
13, 1999 under 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from September 1945 to April 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in December 
1994 and April 2000.  In the December 1994 rating decision 
the RO denied a claim for a compensable rating for rheumatic 
fever.  In the April 2000 rating decision the RO denied 
claims for temporary total evaluations for treatment of a 
service-connected disability on April 28, 1997, January 29, 
1998, February 2, 1998, November 2, 1998, December 14, 1998, 
April 20, 1999, and August 13, 1999.

The Board observes that the veteran was initially service 
connected for rheumatic fever in 1946 and assigned a 
noncompensable evaluation.  This evaluation was confirmed and 
continued under Diagnostic Code 6309-7000 in the December 
1994 rating decision.  The Board previously remanded this 
matter in September 1998 for additional development.  In a 
rating decision dated in February 2000 the RO re-
characterized the disability as rheumatic fever with 
hypertension and coronary artery disease and increased the 
evaluation to 30 percent effective August 9, 1994, increased 
to 100 percent effective April 21, 1999, and reduced to 10 
percent effective August 1, 1999.  The disability was 
evaluated under Diagnostic Code 7000.  By a July 2001 rating 
decision the RO assigned a separate 10 percent evaluation for 
hypertension and increased the evaluation for rheumatic fever 
with coronary artery disease to 30 percent disabling from 
August 1, 1999 under Diagnostic Code 7000-7005.  


REMAND

The Board observes that the veteran was provided a VA 
examination in April 2003, during which he reported having 
undergone surgery for a pacemaker a month earlier.  VA 
treatment records dated in April 2003 make note of the 
veteran having had a pacemaker implanted by a local 
cardiologist.  Inasmuch as records of this procedure and any 
follow-up treatment are potentially pertinent to the claim 
for an increased evaluation for the veteran's service-
connected rheumatic fever with coronary artery disease, the 
RO should attempt to obtain these records. 

In addition, there appear to be outstanding records pertinent 
to the April 28, 1997 left heart catheterization for which a 
temporary total evaluation is sought.  In this regard, while 
a report of an x-ray taken on April 28, 1997 reflects that it 
was made pre-heart catheterization, the only record in the 
file is a confidential catheterization report dated on April 
28, 1997 that appears to be incomplete.  Considering this, 
the absence of any post-procedure progress notes, and that VA 
medical records are deemed to be constructively of record in 
proceedings before the Board, the RO should obtain the VA 
treatment records pertinent to this catheterization.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

In addition, the RO should review the claims file and 
determine whether additional development is needed to satisfy 
the notification requirements under the Veterans Claims 
Assistance Act of 2000.  Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  On this point, 
the Board notes that the veteran was notified of the 
enactment of the VCAA, and the obligations thereunder by way 
of a June 2003 supplemental statement of the case and letters 
dated in February 2002, and May 2003.  The two letters 
notified the veteran of the evidence needed to substantiate 
the claim for an increased rating for the rheumatic fever 
with coronary artery disease, as well as the claims for 
temporary total evaluation.  These letters also advised the 
veteran as to whether VA or the veteran was obligated to 
produce the evidence.  

Inasmuch as these letters did not allow the veteran a one-
year period in which to respond, and given that this matter 
must be remanded on other grounds, the RO should take this 
opportunity to assure that the requirements under 38 U.S.C.A. 
§ 5103 (West 2002) and recent caselaw are met.  In this 
regard, the Board notes that the United States Court of 
Appeals for the Federal Circuit decision promulgated on 
September 22, 2003, Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), in which 
the Court invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA § 5103 notice was misleading 
and detrimental to claimants whose claims were prematurely 
denied short of the statutory one-year period provided for 
response.  The RO should nevertheless take this opportunity 
to inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
notice for additional evidence under 38 U.S.C.A. § 5103(a).  
In issuing notices under 38 U.S.C.A. § 5103(a) the RO should 
ensure that the statutory one-year period is permitted for 
response.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are met.  The RO should ask 
the veteran to provide information by which 
the RO can obtain records from the local 
cardiologist regarding the pacemaker 
operation.  The RO should also see that the 
statutory provisions of the VCAA and 
implementing regulations found at 38 C.F.R. 
§ 3.159 are followed, with the exception of 
the 30-day time limit provision set forth 
in 38 C.F.R. § 3.159 (b)(1) (2003).  See 
Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003); Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. 
Cir. 2003); and Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

2.  The RO should ensure that all VA 
treatment records pertinent to the 
increased rating claim and the temporary 
total evaluation claims-in particular 
those related to the April 28, 1997 left 
heart catheterization-are associated with 
the claims file.

3.  Having completed the development 
requested above, the RO should review the 
record.  The RO is asked to ensure that any 
additional development needed as a result 
of the evidence received through the above 
efforts, is accomplished.  If any benefit 
sought on appeal remains denied, the RO 
should furnish the appellant and his 
representative a supplemental statement of 
the case (SSOC) and allow them an 
opportunity to respond.

After giving the veteran an opportunity to respond to the 
SSOC and after expiration of the period for response as set 
forth in 38 U.S.C.A. § 5103(b) (West 2002), the case should 
be returned to the Board.  (The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).)

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



